 1

 2

 3

 4

 5

 6

 7                                   IN THE UNITED STATES DISTRICT COURT

 8                                       EASTERN DISTRICT OF CALIFORNIA

 9   ALLAN DAVID KRENITSKY,                                               Case No.: 2:18-cv-00690-WBS-DB
10                                                        Plaintiff,      ORDER
11
                 v.
12
     A. KIRSCH, Optometrist; J. JACKSON, M.D.;                            Action Filed:   March 29, 2018
13   M. MARTINEZ, R.N.;
14                                                    Defendants.
15

16             Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C.
17   § 1983. On January 14, 2020, the parties filed a stipulation to continue the dates set out in the

18   court’s October 25, 2019 scheduling order. Good cause appearing, IT IS HEREBY ORDERED

19   as follows:

20             1.         The dates set out in the court’s October 25, 2019 scheduling order are continued.

21             2.         The deadline for non-expert discovery is continued to April 27, 2020. Any
                          motions to compel discovery must be filed by that date.
22
               3.         The deadline for the parties to file the joint statement described in the court’s
23
                          January 29, 2019 order is continued to May 1, 2020.
24

25   DATED: January 15 2020

26
                                                                       /s/ DEBORAH BARNES
27                                                                     UNITED STATES MAGISTRATE JUDGE
28   DLB:9/DB/prisoner-civil rights/kren0690.dso eot(3)
